Citation Nr: 1640855	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to chronic lumbar myositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This case was last before the Board in November 2015, when it was remanded for additional development to include obtaining updated VA treatment records and a new VA examination.  New VA treatment records through to October 2015 were associated with the claims file, and the Veteran was scheduled for a new VA psychiatric examination in January 2016.  Following issuance of a March 2016 supplemental statement of the case in which the RO continued the denial of the service connection claim, the case was returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the claims on appeal, further development of the record is necessary.  Specifically, the Veteran must be afforded another VA psychiatric examination that is compliant with the directives set forth in the prior November 2015 Board remand, as the January 2016 VA psychiatric examination and corresponding opinion was not responsive to the particular issues that must be resolved before the Board can adjudicate this matter. 

Pursuant to the Board's November 2015 remand, the RO was directed to first obtain updated VA treatment records from September 2014 onward and associate any new records with the claims file.  Thereafter, the RO was instructed to schedule the Veteran for a VA psychiatric examination to identify any psychiatric disorders the Veteran may have been experiencing, to specifically include testing for PTSD, and then comment on whether prior diagnoses for PTSD and major depressive disorder were correct given the psychiatric disorders recognized on the examination.  After identifying any such psychiatric disorders, the examiner was directed to then opine as to the etiology of those psychiatric disorders, to include whether any identified disorders were aggravated by service-connected chronic lumbar myositis.  Any opinions were to take into consideration the Veteran's contentions throughout the pendency of the appeal as well as the Board's specific critiques of prior examinations. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran was scheduled for a VA psychiatric examination in January 2016.  He reported experiencing episodes of anxiety and irritability, concentration difficulties, and sleeping difficulties.  The examiner also listed symptoms of mild memory loss and disturbances of motivation and mood.  Following the in-person interview and a review of the claims file, the examiner provided a diagnosis of unspecified anxiety disorder.  With regards to the issue of the former PTSD diagnosis, the examiner did not specifically discuss the September 2006 private treatment records from Glomarish Psychiatric Center in which the Veteran was diagnosed with chronic PTSD and depressive disorder with psychotic features.  Instead, the examiner stated that an evidence review, to include a mental status examination, did not provide enough support to fulfill diagnostic criteria for PTSD, and noted that the Veteran's mental health history included mostly diagnoses of anxiety and/or depression.  Accordingly, the examiner stated that he could not render the requested opinion as to whether the Veteran had PTSD. 

The examiner then proceeded to offer the opinion that the Veteran's acquired psychiatric disorder was less likely than not incurred or otherwise related to service.  In support thereof, the examiner noted that there were no complaints of mental health issues either before, during, or one year after service.  The examiner did acknowledge the Veteran's history of mental health treatment, beginning in 1974, and did note that the stressors listed on mental health evaluations performed by VA from 2008 onward were mainly "economic problems" and "medical conditions".  No other rationale was provided for the opinion. 

Finally, the examiner opined that it was less likely than not that the acquired psychiatric disorder was aggravated beyond its normal course by service-connected chronic lumbar myositis.  In support thereof, the examiner stated that the Veteran was not currently receiving any treatment for psychiatric issues through the VA, and that on the last mental health evaluation with the VA dated in January 2014, the identified stressors were "unspecific".  The examiner concluded that "a temporal relation between Veteran's psychiatric condition established on this evaluation and the service-connected physical conditions cannot be made."

Unfortunately, the Board cannot make a determination as to the service-connection claim on appeal as it still does not have a sufficient evaluation of the nature and etiology of the Veteran's acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate). To begin, it is unclear as to why the January 2016 VA examiner rejected the previous PTSD and major depressive disorder diagnoses in favor of an anxiety disorder diagnosis.  Contrary to the November 2015 remand directives, it is not clear whether the examiner performed any diagnostic testing to evaluate the Veteran's current psychiatric disorders, and instead seemed to rely solely on a review of the Veteran's mental health history in providing the current diagnosis.  Furthermore, the examiner did not discuss the former diagnoses of PTSD and major depressive disorder and why each diagnosis was dismissed.  

As for the opinions regarding the etiology of the acquired psychiatric disorder, the Board does recognize that the examiner properly noted that there were no mental health treatment prior to, during, and within one year of service.  However, as the examiner stated, the Veteran has a history of mental health treatment beginning in 1974, only four years after service.  The examiner did not discuss the relative temporal proximity of the initial mental health treatment in 1974 to the Veteran's military discharge, nor was there any discussion as to the consistent history of mental health treatment beginning in 1983.  Moreover, with regards to the issue of whether the acquired psychiatric disorder was aggravated by the service-connected chronic lumbar myositis, the examiner merely stated that there was a lack of a temporal relation between the two conditions, despite that fact that the Veteran was being treated for mental health issues at the same time that he was treated and ultimately found to be service connected for chronic lumbar myositis.  The Board also notes that the Veteran has consistently reported that his psychiatric disorder symptoms stemmed from his chronic lumbar myositis symptoms and his inability to work as due to those lumbar myositis symptoms. 

In summation, the Board finds that the January 2016 VA examination does not satisfy the remand directives laid out by the Board in its November 2015 remand, as the examiner did not take appropriate measures to evaluate the nature of the Veteran's acquired psychiatric disorder and did not take into consideration significant evidence in support of a finding that the acquired psychiatric disorder is attributable to service, either on a direct or secondary basis.  Therefore, the case must be remanded in order to afford the Veteran a new VA psychiatric examination that is fully responsive to the Board's November 2015 remand directives.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran since October 2015 and associate those documents with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination in order to determine whether any current psychiatric disorder is related to military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation should be accomplished. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including a depressive disorder. 

The examiner should specifically determine via diagnostic testing if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing with reference to diagnostic testing.  Furthermore, the examiner should also discuss whether any previous diagnoses of PTSD were inappropriately or mis-diagnosed, and explain that conclusion. 

The examiner must specifically discuss the September 2006 private examination which diagnosed the Veteran with PTSD and a major depressive disorder in any discussion regarding the propriety of the Veteran's current diagnoses. 

Then, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder found, to include any PTSD or depressive disorder, began in service or is otherwise related to service.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder found, to include any PTSD or depressive disorder, is proximately due to, or aggravated by, the service-connected chronic lumbar myositis.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the chronic lumbar myositis aggravated any identified psychiatric disorder, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner should also specifically address the Veteran's contentions and his lay statements regarding the onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the January 2016 examination report, mindful of the Board's critique of that report and opinion. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




